t c summary opinion united_states tax_court harvey taylor petitioner v commissioner of internal revenue respondent docket no 4818-01s filed date harvey taylor pro_se matthew j bailie for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner is entitled to four dependency_exemption deductions whether petitioner is entitled to head_of_household filing_status and whether petitioner is entitled to an earned_income_credit some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in fresno california on the date the petition was filed in this case petitioner has four children tristan taylor harvey taylor khyrie taylor and kares taylor petitioner and the children’s mother angela white ms white have never been married to each other during the year in issue ms white had physical custody of the children and her residence was the children’s principal_place_of_abode during the year in issue petitioner earned dollar_figure in taxable wages he resided with his brother in a two-bedroom apartment child_support payments were deducted from his paycheck every weeks petitioner estimates the amount of these payments to have been dollar_figure in addition to the child_support petitioner bought presents for the children on birthdays and holidays and the children were covered by petitioner’s dental insurance plan however petitioner did not directly pay any other expenses for the children on a routine basis during the year in issue ms white lived in a three-bedroom apartment with the four children she was employed part time as an assisted living care provider and she received approximately dollar_figure per month in welfare and social_security income the children were covered by a state medical insurance program ms white estimated her monthly expenses during that year to be as follows dollar_figure for rent dollar_figure for utilities dollar_figure for life_insurance dollar_figure for telephone service dollar_figure for food and dollar_figure for a car payment and car insurance because two of petitioner’s and ms white’s children are developmentally disabled ms white must incur additional expenses the first issue for decision is whether petitioner is entitled to four dependency_exemption deductions petitioner claimed dependency_exemption deductions for tristan harvey khyrie and kares respondent disallowed each of these deductions among other requirements a taxpayer generally is entitled to a dependency_exemption deduction for a child only if the taxpayer provides over half of the child’s total support during the taxable_year sec_151 c and a the total support for a child includes the entire amount of support which the child receives from all sources including social_security_benefits and welfare_payments paid for the child’s benefit 61_tc_685 affd per curiam 514_f2d_1095 7th cir sec_1_152-1 income_tax regs petitioner was unable to provide estimates concerning the portion of the children’s expenses which he paid during petitioner did testify however that he paid dollar_figure in child_support every weeks this would equal approximately dollar_figure in year ms white on the other hand testified that she received between dollar_figure and dollar_figure in monthly wages in addition to the dollar_figure per month in welfare and social_security payments disregarding the uncertain amount of wage income ms white still received approximately dollar_figure in year from welfare and social_security thus even if we accept petitioner’s estimate of the amount of his child_support payments the children nevertheless received a significantly greater amount of support from sources other than petitioner furthermore petitioner admitted that he did not make routine payments for expenses in excess of the child_support payments on the basis of these facts we find that petitioner did not provide over half of the children’s support 1the exact amount of the support which ms white actually received is unclear ms white testified that she received less than this amount because she was on welfare at that time 2while ms white first testified that she received dollar_figure in monthly earned_income she later testified that her yearly income from her employment was less than dollar_figure during petitioner therefore is not entitled to the dependency_exemption deductions which he claimed for that year sec_151 c and a the second issue for decision is whether petitioner is entitled to head_of_household filing_status petitioner claimed head_of_household filing_status on his return and respondent changed the filing_status to single in the notice_of_deficiency as is relevant here a taxpayer is entitled to head_of_household filing_status with respect to children only if the taxpayer maintains a household which is the principal_place_of_abode of one or more of those children sec_2 petitioner admits that his household was not the principal_place_of_abode of any of his children during consequently petitioner is not entitled to head_of_household filing_status for that year id the third issue for decision is whether petitioner is entitled to an earned_income_credit petitioner claimed an earned_income_credit with tristan and harvey as qualifying children in the notice_of_deficiency respondent disallowed the earned_income_credit in full subject_to certain limitations an eligible_individual is allowed a credit which is calculated as a percentage of the individual’s earned_income sec_32 earned_income includes wages sec_32 for the year in issue individuals who do not have any qualifying children and whose earned_income is dollar_figure or greater are not entitled to an earned_income_credit for that year sec_32 and b revproc_96_ 1996_2_cb_392 an individual with qualifying children is entitled to a credit at higher levels of earned_income and in a larger amount than is an individual without qualifying children sec_32 and b as is relevant here a qualifying_child is a child of a taxpayer who has the same principal_place_of_abode as the taxpayer for more than half of the taxable_year sec_32 petitioner claimed the earned_income_credit with tristan and harvey as qualifying children however none of petitioner’s children including tristan and harvey resided with petitioner for any portion of petitioner therefore had no qualifying children during that year see sec_32 because petitioner had no qualifying children and because he had taxable wages of dollar_figure in petitioner is not entitled to an earned_income_credit in any amount for that year sec_32 and b revproc_96_59 supra finally we briefly address an argument made by petitioner in his petition that because he did not receive a refund of federal income taxes for the irs should go after the person who got the refund at trial petitioner indicated that the refund for the overpayment shown on his return was applied to his past-due child_support liability the commissioner is authorized to refund to a taxpayer any overpayment the taxpayer made sec_6402 however where the taxpayer is liable for past-due_support the commissioner is statutorily required to intercept and to remit any overpayments to the extent of the liability to the state collecting the support sec_6402 whether a refund for a given taxable_year is paid directly to a taxpayer or is intercepted for past- due support the commissioner nevertheless may determine that there is a deficiency in tax for that year 91_tc_85 if the commissioner makes such a determination the taxpayer is not entitled to an offset of the refund against the amount of the deficiency sec_6211 in short because the refund was remitted on petitioner’s behalf in accordance with his obligation to pay child_support petitioner is liable for the subsequently determined deficiency in the tax shown on the return reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent 3this court does not have jurisdiction to review the commissioner’s interception of refunds for past-due child_support under the authority of sec_6402 sec_6402
